Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 29, 2016

                                       No. 04-16-00308-CV

                          IN THE INTEREST OF S.A.W., A CHILD,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12167
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        Appellee’s brief is due October 27, 2016. On September 22, 2016, appellant and appellee
filed an agreed motion to abate the appeal. In the motion, appellant and appellee advise this
court that “[t]he parties to this appeal are in the midst of negotiating the issues that underlie this
appeal.” Based on this information, the parties request that we abate this appeal for 75 days to
allow them to resolve their differences.

        Based on the foregoing, we GRANT the agreed motion to abate in part, and we ORDER
this appeal abated until further order of this court. We further ORDER the parties to file either
the appropriate motion to dismiss this appeal or a motion to reinstate appellate deadlines no later
than November 14, 2016. With regard to the filing of either a motion to dismiss or motion
to reinstate, no extensions of time will be considered or granted without written proof of
extraordinary circumstances. If the appeal is reinstated, appellee’s brief is due thirty days
from the date of reinstatement.

       All other appellate deadlines are held in abeyance pending further order of this court.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court